DETAILED ACTION
This office action is a response to the application 17/129,156 filed on December 21, 2020.
Claims 1-11 are pending.
Claims 1-11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020 and January 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. U.S. Patent Application Publication 2012/0076103, hereinafter Dai, in view of Deng et al. U.S. Patent Application Publication 2018/0124803, hereinafter Deng.

Regarding Claim 1, Dai discloses a mobile station configured to transmit data to a base station by performing priority control (Abstract; Figure 1, 6 and 7; Paragraph [0029]), the mobile station comprising: 
a transmitter configured to transmit a plurality of pieces of data having different requirements corresponding to a plurality of channel groups (Paragraph [0013] In the media access control (MAC) layer of the UE, different types of service data are mapped to multiple 
and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and controlling transmission of the data (Figure 5; Paragraph [0214-0226] the UE demodulates out the resource allocation signaling sent by the eNB; allocate the resources of the component carrier with the lowest priority to the LCH selected in the last step, but it should guarantee that the remaining resources are enough to meet the requirements of all LCHs having higher priorities than this LCH does. After the resources of this component carrier have been allocated completely, allocate the resources of the component carrier with the same or the second highest priority, and so on. the intuitive information "logical channel priority" is added in the radio resource allocation control signaling sent by the eNB; establish a corresponding 
Dai readily discloses the mobile station transmitting a plurality of pieces of data having different requirements and performing priority control according to radio resources specified by a base station. Dai fails to go into specific detail regarding the channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and controlling transmission of the data.
However, Deng more specifically teaches channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and controlling transmission of the data (Figure 1, 2, 11 and 13-18; Paragraph [0080-0086] UE determines that a transfer priority of a first service is a first transfer priority. The UE determines, according to a correspondence between a transfer priority and a logical channel group, that a logical channel group corresponding to the first transfer priority is a first logical channel group. Optionally, before step 202 is performed, the method further includes: receiving by the UE the correspondence that is between a transfer priority and a logical channel group and that is sent by 
That is the mobile station is configured to transmit a plurality of pieces of data corresponding to a plurality of channel groups, the UE applies priority control and applies radio resources specific by the base station to each channel group according to its resource request and controls the transmission of data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai with the teachings of Deng. Deng 

Regarding Claim 2, Dai in view of Deng disclose the mobile station according to Claim 1. Dai in view of Deng further disclose a receiver configured to receive first control information including resource information that specifies a first radio resource and group identification information that specifies a first channel group from the base station (Paragraph [0088-0098] receiving by the UE the correspondence that is between a transfer priority and a logical channel group and that is sent by the network side. This may include receiving by the UE the correspondence that is between a transfer priority and a logical channel group and that is sent by a base station by using radio resource control (RRC) signaling; Optionally, the receiving by the UE a group identifier sent by the network side includes receiving a group identifier sent by the base station by using RRC signaling. In a current specification, four logical channel groups are defined, and logical channel group identifiers are a logical channel group [0], a logical channel group [1], a logical channel group [2], and a logical channel group [3]. A transfer priority corresponding to each logical channel group may be specifically set according to different actual scenarios; After the base station allocates the resource to the UE based on the first logical channel group identifier, the base station sends the notification message to the UE, so that the UE determines, by using the notification message, the resource allocated by the base station to the UE.)


Regarding Claim 6, Dai in view of Deng disclose the mobile station according to Claim 1. Dai in view of Deng further disclose wherein the channel groups are set in advance for a single mobile station (Deng Paragraph [0148, 0158 and 0169-0171] The base station sends, to each UE by using RRC signaling, the correspondence that is between a transfer priority and a logical channel group and that is specific to each UE).

Regarding Claim 8, Dai discloses a communication system comprising: a base station; and a mobile station configured to transmit data to the base station by performing priority control (Abstract; Figure 1, 6 and 7; Paragraph [0029]), the mobile station including: 
a transmitter configured to transmit a plurality of data having different requirements corresponding to a plurality of channel groups (Paragraph [0013] In the media access control (MAC) layer of the UE, different types of service data are mapped to multiple logical channels (LCH), and according to different QoS of the services, they are divided into four logical channel groups (LCG) respectively according to the priority of the logical channels, then the UE reports the data amount of these four LCGs to the eNB in the form of Buffer Status Report (BSR), and the eNB allocates frequency resources to the UE after comprehensively considering the uplink channel quality of the UE, BSR, the QoS requirement of each service in the UE; Paragraph 
and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station out of the channel groups and controlling transmission of the data (Figure 5; Paragraph [0214-0226] the UE demodulates out the resource allocation signaling sent by the eNB; allocate the resources of the component carrier with the lowest priority to the LCH selected in the last step, but it should guarantee that the remaining resources are enough to meet the requirements of all LCHs having higher priorities than this LCH does. After the resources of this component carrier have been allocated completely, allocate the resources of the component carrier with the same or the second highest priority, and so on. the intuitive information "logical channel priority" is added in the radio resource allocation control signaling sent by the eNB; establish a corresponding relationship between the MCS level and the SINR index, or fixedly define this table in the protocol, and both the eNB and the UE conform to this table; The control signaling information of the radio resources comprises at least one of types of the following information: the parameter information related to the logical channel of the UE corresponding to the radio resources comprises at least logical channel sequence number information, logical channel group sequence 
Dai readily discloses the mobile station transmitting a plurality of pieces of data having different requirements and performing priority control according to radio resources specified by a base station. Dai fails to go into specific detail regarding the channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and controlling transmission of the data.
However, Deng more specifically teaches channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and controlling transmission of the data (Figure 1, 2, 11 and 13-18; Paragraph [0080-0086] UE determines that a transfer priority of a first service is a first transfer priority. The UE determines, according to a correspondence between a transfer priority and a logical channel group, that a logical channel group corresponding to the first transfer priority is a first logical channel group. Optionally, before step 202 is performed, the method further includes: receiving by the UE the correspondence that is between a transfer priority and a logical channel group and that is sent by the network side. This may include receiving by the UE the correspondence that is between a transfer priority and a logical channel group and that is sent by a base station by using radio resource control (RRC) signaling; When the UE performs group communication, before step 203 is performed, the method further includes receiving by the UE a group identifier sent by the network side. The group identifier is used to indicate that the UE is to perform communication in 
That is the mobile station is configured to transmit a plurality of pieces of data corresponding to a plurality of channel groups, the UE applies priority control and applies radio resources specific by the base station to each channel group according to its resource request and controls the transmission of data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai with the teachings of Deng. Deng provides a solution which enables the UE to notify the eNB of the transmission priority of the service through the logical channel group, so that the eNB can allocate the resources for the UE according to the transmission priority, thus ensuring allocation of resources for a service having a high transmission priority, and increasing data transmission efficiency (Deng Abstract; Paragraph [0002-0006]).

Regarding Claim 10, Dai discloses a communication method performed in a communication system including a base station and a mobile station configured to transmit data to the base station by performing priority control (Abstract; Figure 1, 6 and 7; Paragraph [0029]), 
wherein the mobile station capable of transmitting a plurality of data having different requirements corresponding to a plurality of channel groups is (Paragraph [0013] In the media access control (MAC) layer of the UE, different types of service data are mapped to multiple logical channels (LCH), and according to different QoS of the services, they are divided into four logical channel groups (LCG) respectively according to the priority of the logical channels, then the UE reports the data amount of these four LCGs to the eNB in the form of Buffer Status Report (BSR), and the eNB allocates frequency resources to the UE after comprehensively considering the uplink channel quality of the UE, BSR, the QoS requirement of each service in the UE; Paragraph [0043] the UE selects corresponding radio resources for a logical channel according to requirements of quality of service of the logical channel and the control signaling information of the radio resources, and said radio resources are allocated to the UE by the eNB; Paragraph [0226] the parameter information related to the logical channel of the UE corresponding to the radio resources comprises at least logical channel sequence number information, logical channel group sequence number information, logical channel priority information, logical channel aggregate maximum bit rate information, logical channel prioritized rate information and the logical channel maximum allowable delay information), 
when performing the priority control, capable of applying a radio resource specified by the base station to a channel group specified by the base station out of the channel groups and controlling transmission of the data (Figure 5; Paragraph [0214-0226] the UE demodulates out 
Dai readily discloses the mobile station transmitting a plurality of pieces of data having different requirements and performing priority control according to radio resources specified by a base station. Dai fails to go into specific detail regarding the channel groups and a controller configured to, when performing the priority control, apply a radio resource specified by the base station to a channel group specified by the base station among the channel groups and controlling transmission of the data.
However, Deng more specifically teaches channel groups and when performing the priority control, capable of applying a radio resource specified by the base station to a channel 
That is the mobile station is configured to transmit a plurality of pieces of data corresponding to a plurality of channel groups, the UE applies priority control and applies radio resources specific by the base station to each channel group according to its resource request and controls the transmission of data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai with the teachings of Deng. Deng provides a solution which enables the UE to notify the eNB of the transmission priority of the service through the logical channel group, so that the eNB can allocate the resources for the UE according to the transmission priority, thus ensuring allocation of resources for a service having a high transmission priority, and increasing data transmission efficiency (Deng Abstract; Paragraph [0002-0006]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Deng as applied to claim 2 above, and further in view of Yu et al. U.S. Patent Application Publication 2019/0053215, hereinafter Yu.

Regarding Claim 3, Dai in view of Deng disclose the mobile station according to Claim 2. Dai in view of Deng disclose control information including resource information but fail to explicitly disclose a receiver configured to receive from the base station after receiving the first control information, second control information including resource information that specifies a second radio resource and group identification information that specifies a second channel group; 
However, Yu more specifically teaches a receiver configured to receive from the base station after receiving the first control information, second control information including resource information that specifies a second radio resource and group identification information that specifies a second channel group; and a controller configured to allocate, according to the second control information, the second radio resource to the second channel group and control transmission of data corresponding to the second channel group (Figure 3 and 5; Paragraph [0045] based on the QCI/LCG mapping that the BS 134 controls, and based on the received PPPP/QCI mapping (priority map 240) of the relay user device. if the current LCG/PPPP mapping of the relay user device 210 is not coherent to (not consistent with) the QCI/LCG mapping of the BS 134, the BS 134 may reconfigure LCG or LCG/PPPP mapping or QCI/PPPP mapping for relevant sidelink logical channel(s) or the relay user device 210 for an example to make the priority mapping and handling be consistent between the relay user device 210 and the BS 134; Paragraph [0072] the method may further include determining, by the base station, a need of reconfiguration for the relay user device based on the priority map in relation with quality of service class identifier (QCI) and sidelink logical channel group (LCG) priority mapping of the base station; and reconfiguring the relay user device with a new sidelink logical channel group for one or more sidelink logical channel; That is following an initial control message including resource information that specifics a first radio resource and group identification information from the base station the base station may transmit a second updated control information with new configurations).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Deng as applied to claim 1 above, and further in view of Belleschi U.S. Patent Application Publication 2020/0084669, hereinafter Belleschi.

Regarding Claim 4, Dai in view of Deng disclose the mobile station according to Claim 1. Dai in view of Deng disclose resource allocation of resources and group identification information but fail to explicitly disclose wherein the channel groups correspond to a plurality of group identification information different from one another.
	However, Belleschi more specifically teaches wherein the channel groups correspond to a plurality of group identification information different from one another (Paragraph [0062-0069] the radio network node 12 may provide for certain QoS requirements a mapping between such QoS requirement and a certain LCG. Since there might be multiple QoS requirement, each of such QoS requirement may be mapped to a different LCG set. A LCG set includes all the LCGs, e.g. up to 4, associated to a specific QoS requirement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai in view of Deng with the teachings .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Deng as applied to claim 1 above, and further in view of Yang et al. U.S. Patent Application Publication 2019/0014596, hereinafter Yang.

Regarding Claim 5, Dai in view of Deng disclose the mobile station according to Claim 1. Dai in view of Deng disclose various but fail to explicitly disclose wherein the channel groups correspond to a plurality of service quality identifiers different from one another.
However, Yang more specifically teaches wherein the channel groups correspond to a plurality of service quality identifiers different from one another (Paragraph [0067-0068, 0113-0114 and 0183] at least one of a service type, a logical channel or logical channel group, delays of different data packets, different packet loss rates, service type priority classes, or the priority class of the logical channel or logical channel group has a correspondence with a QCI).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dai in view of Deng with the teachings of Yang. Yang provides a solution which enables measuring interference amount to adjust increase or decrease a priority level, thus improving spectrum utilization efficiency (Yang Abstract; Paragraph [0001-0008]).

Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hapsari et al. U.S. Patent Application Publication 2018/0049218, hereinafter Hapsari, in view of Belleschi U.S. Patent Application Publication 2020/0084669, hereinafter Belleschi.

Regarding Claim 7, Hapsari discloses a base station configured to transmit data to a mobile station by performing priority control (Abstract; Figure 1-5 and 11), the base station comprising: 
a transmitter configured to transmit a plurality of data having different requirements corresponding to a plurality of channel groups, and a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data (Figure 11; Paragraph [0028] data flows are transmitted from the core network 200 to the base station 100 via the tunnel. A flow identifier (Flow ID) and/or a flow priority (FPI) are allocated to each data flow. Upon receiving the data flow from the core network 200, the base station 100 maps received data to radio bearers in accordance with a predetermined mapping rule as detailed below and transmits the data flow to the user equipment 50 via the QoS-controlled radio bearers. For downlink data, in a MAC (Medium Access Control) layer in the base station 100, an LCP (Logical Channel Priority) and/or an LCG (Logical Channel Group) can be associated per radio bearer. As a result, at radio scheduling between the user equipment 50 and the base station 100, priority control may be performed such that the LCP and/or the LCG are associated per radio bearer. Therefore, the “mapping to the radio bearers” herein includes mapping to the LCP and/or the LCG in addition to distribution of the data flows to the radio bearers.).

However, Belleschi more specifically teaches a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data (Figure 2-6; Paragraph [0062-0073] The radio network node 12 may provide for certain QoS requirements a mapping between such QoS requirement and a certain LCG. Since there might be multiple QoS requirement, each of such QoS requirement may be mapped to a different LCG set. A LCG set includes all the LCGs, e.g. up to 4, associated to a specific QoS requirement. each set of LCGs is represented by a group of a certain number of LCGs, and each LCG in the set is identified by a certain ID. LCGs of different sets are mapped to different LCG IDs, e.g. in consecutive order. So that, for example the QoS requirements related to PPPP are mapped to LCG1, LCG2, LCG3, LCG4. The QoS requirements related to reliability are mapped to LCG5, LCG6, LCG7, LCG8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hapsari with the teachings of Belleschi. Belleschi provides a solution which enables improving latency as resources used in SL is used in an efficient manner and the SL is formed as allocated resources due to QoS requirements or 

Regarding Claim 9, Hapsari discloses a communication system comprising: a mobile station; and a base station configured to transmit data to the mobile station by performing priority control (Abstract; Figure 1-5 and 11), wherein the base station including: 
a transmitter configured to transmit a plurality of data having different requirements corresponding to a plurality of channel groups, and a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data (Figure 11; Paragraph [0028] data flows are transmitted from the core network 200 to the base station 100 via the tunnel. A flow identifier (Flow ID) and/or a flow priority (FPI) are allocated to each data flow. Upon receiving the data flow from the core network 200, the base station 100 maps received data to radio bearers in accordance with a predetermined mapping rule as detailed below and transmits the data flow to the user equipment 50 via the QoS-controlled radio bearers. For downlink data, in a MAC (Medium Access Control) layer in the base station 100, an LCP (Logical Channel Priority) and/or an LCG (Logical Channel Group) can be associated per radio bearer. As a result, at radio scheduling between the user equipment 50 and the base station 100, priority control may be performed such that the LCP and/or the LCG are associated per radio bearer. Therefore, the “mapping to the radio bearers” herein includes mapping to the LCP and/or the LCG in addition to distribution of the data flows to the radio bearers.).
Hapsari readily discloses downlink transmission by a base station utilizing a plurality of channel groups and controls selection of a channel group and applies priority using radio 
However, Belleschi more specifically teaches a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data (Figure 2-6; Paragraph [0062-0073] The radio network node 12 may provide for certain QoS requirements a mapping between such QoS requirement and a certain LCG. Since there might be multiple QoS requirement, each of such QoS requirement may be mapped to a different LCG set. A LCG set includes all the LCGs, e.g. up to 4, associated to a specific QoS requirement. each set of LCGs is represented by a group of a certain number of LCGs, and each LCG in the set is identified by a certain ID. LCGs of different sets are mapped to different LCG IDs, e.g. in consecutive order. So that, for example the QoS requirements related to PPPP are mapped to LCG1, LCG2, LCG3, LCG4. The QoS requirements related to reliability are mapped to LCG5, LCG6, LCG7, LCG8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hapsari with the teachings of Belleschi. Belleschi provides a solution which enables improving latency as resources used in SL is used in an efficient manner and the SL is formed as allocated resources due to QoS requirements or characteristics of packets to reduce waiting time and better responsiveness (Belleschi Abstract; Paragraph [00276-0032]).

Regarding Claim 11, Hapsari discloses a communication method performed in a communication system including a mobile station and a base station configured to transmit data to the mobile station by performing priority control (Abstract; Figure 1-5 and 11), 
wherein the base station capable of transmitting a plurality of data having different requirements corresponding to a plurality of channel groups is, when performing the priority control, capable of selecting a channel group among the channel groups, applying a radio resource to the selected channel group, and controlling transmission of the data (Figure 11; Paragraph [0028] data flows are transmitted from the core network 200 to the base station 100 via the tunnel. A flow identifier (Flow ID) and/or a flow priority (FPI) are allocated to each data flow. Upon receiving the data flow from the core network 200, the base station 100 maps received data to radio bearers in accordance with a predetermined mapping rule as detailed below and transmits the data flow to the user equipment 50 via the QoS-controlled radio bearers. For downlink data, in a MAC (Medium Access Control) layer in the base station 100, an LCP (Logical Channel Priority) and/or an LCG (Logical Channel Group) can be associated per radio bearer. As a result, at radio scheduling between the user equipment 50 and the base station 100, priority control may be performed such that the LCP and/or the LCG are associated per radio bearer. Therefore, the “mapping to the radio bearers” herein includes mapping to the LCP and/or the LCG in addition to distribution of the data flows to the radio bearers.).
Hapsari readily discloses downlink transmission by a base station utilizing a plurality of channel groups and controls selection of a channel group and applies priority using radio resources but fails to explicitly disclose a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when 
However, Belleschi more specifically teaches a plurality of data having different requirements corresponding to a plurality of channel groups in which a controller configured to, when performing the priority control, select a channel group out of the channel groups, apply a radio resource to the selected channel group, and control transmission of the data (Figure 2-6; Paragraph [0062-0073] The radio network node 12 may provide for certain QoS requirements a mapping between such QoS requirement and a certain LCG. Since there might be multiple QoS requirement, each of such QoS requirement may be mapped to a different LCG set. A LCG set includes all the LCGs, e.g. up to 4, associated to a specific QoS requirement. each set of LCGs is represented by a group of a certain number of LCGs, and each LCG in the set is identified by a certain ID. LCGs of different sets are mapped to different LCG IDs, e.g. in consecutive order. So that, for example the QoS requirements related to PPPP are mapped to LCG1, LCG2, LCG3, LCG4. The QoS requirements related to reliability are mapped to LCG5, LCG6, LCG7, LCG8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hapsari with the teachings of Belleschi. Belleschi provides a solution which enables improving latency as resources used in SL is used in an efficient manner and the SL is formed as allocated resources due to QoS requirements or characteristics of packets to reduce waiting time and better responsiveness (Belleschi Abstract; Paragraph [00276-0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414